DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim(s) 1, “auger” lack(s) antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (2014/0261199) in view of Mellander et al. (2017/0089009) and Lavoie (2012/0321421).
Rose et al. (2014/0261199) disclose(s):
Tank 56 & 60;
Lower outlet(s) section 106;
outlet(s) boot 104;
feed supply system 40;
at least one conveyor comprising two augers 90;
conveyor tube(s) 96 & 98;
unloader comprising an unloader body forming a receiving portion 100;
tube(s) interfaces, right side clamping sections, best seen figure(s) 5A;
two auger mounting plates, unlabeled, but member(s) which left most clamp is attached to, the face abutting the front panel forming a plate surface, best seen figure(s) 5A;
bearing assembly, figure(s) 6A, comprising a bearing housing, 128, & at least one end bearing 132
wear plate assembly, unlabeled, but discrete plate depicted under handle, best seen figure(s) 5A.    

	With regard to upward & downward opening apertures in mating communication, Rose et al. (2014/0261199) must meet this limitation(s) to be functional.  It is just not depicted for illustration.  
	Note that Rose et al. (2014/0261199) disclose(s) an rectangular unloader receiving portion comprising the front, rear & side panels.  Further, the bearing assembly is on the rear panel such that the auger passes through receiving portion; & the tube(s) interface is in mating engagement.  
	Rose et al. (2014/0261199) disclose(s) conveying livestock feed.  While grain is a type of livestock feed, Rose et al. (2014/0261199) falls slightly short.  Rose et al. (2014/0261199) lack(s) explicit recitation of conveying grain. 
	Rose et al. (2014/0261199) lack(s) a quick-extraction wear plate assembly, removable without disturbing the balance of the unloader body.  
	Mellander et al. (2017/0089009) teach(es) a quick-extraction wear plate assembly, removable without disturbing the balance of the unloader body in a tank loading grain, [0031], into a twin auger conveyor.  Note that the bottom wear plate is clearly separately removable.  
	Rose et al. (2014/0261199) lack(s) a clear plastic access door on at least one of the side panels permitting observation.  Lavoie (2012/0321421) teach(es) a clear access door on a side panel of a boot unloader, 72, in a tank unloading bulk material(s) to an auger.  
	With regard to the door being plastic, Lavoie (2012/0321421) is/are silent.  The examiner takes Official Notice that plastic would be commonly employed in this application.  
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rose et al. (2014/0261199) to provide a quick-extraction wear plate assembly, application to grain, & a clear access door in order to make the unit more marketable in farming as taught by Mellander et al. (2017/0089009) and Lavoie (2012/0321421).  
	With regard to claim(s) 3, Rose et al. (2014/0261199) disclose(s) two parallel feed paths, both through the tank lower end & along the augers via the parallel axes orientation.  
	With regard to claim(s) 4, Rose et al. (2014/0261199) & Mellander et al. (2017/0089009) teach(es) single plate member(s).  Both lack(s) bifurcation into two member(s).  It has been held that constructing a formerly integral structure in various discrete elements involves only ordinary skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653